Citation Nr: 0020472	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as schizophrenia.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 13, 1981, to 
April 16, 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Phoenix, Arizona, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for tinnitus 
was originally included among the issues on appeal.  However, 
a January 1997 rating decision granted service connection for 
this disability.  This is considered a complete grant of the 
benefits sought on appeal, and the issue of entitlement to 
service connection for tinnitus is no longer on appeal to the 
Board.  


FINDINGS OF FACT

1.  The veteran's entrance examination noted that the 
psychiatric evaluation was normal.  

2.  The veteran was hospitalized for treatment of chronic 
paranoid schizophrenia during active service.  

3.  Postservice medical records, including current medical 
records, show continued treatment for a bipolar disorder.  

4.  The veteran received treatment for back pain on a single 
occasion during active service; a chronic back disability was 
not noted during active service, including on the separation 
examination.  

5.  The veteran has not submitted evidence of a nexus between 
her current arthritis of the spine, and the back pain for 
which she was treated during active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disability, claimed as schizophrenia is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for schizophrenia and a back disability as a 
result of active service.  She notes that she had psychiatric 
problems before entering active service, but believes that 
her disability was aggravated during service.  The veteran 
also argues that she injured her back in service by bending 
over.  She states that she has continued to receive treatment 
for her back disability since discharge from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

I. Psychiatric Disability

A review of the service medical records shows that the 
veteran's psychiatric evaluation was normal on the February 
1981 entrance examination.  A psychiatric disability was not 
noted on a Report of Medical History obtained at this time.

Records from March 1981 indicate that the veteran was 
hospitalized for neuropsychiatric observation.  She reported 
a past history of nervous breakdowns and a history of 
psychiatric treatment prior to service, but she denied any 
previous psychiatric hospitalizations.  The final diagnosis 
was schizophrenia, chronic paranoid type, probably moderate 
in degree, manifested by grossly delusional thinking.  The 
precipitating stress was minimal routine military duty.  Her 
predisposition was said to be severe due to prior psychiatric 
treatment.  Her premorbid personality was unknown, with 
marked impairment for further military duty and definite 
impairment for social and industrial adaptability.  Further 
diagnostic evaluation and treatment were recommended.  

The veteran underwent a physical examination prior to 
discharge in April 1981.  The psychiatric evaluation was 
normal.  She answered "yes" to a history of depression or 
excessive worry, and nervous trouble of any sort on the 
Report of Medical History obtained at that time.  She also 
indicated that she had been treated for a mental condition, 
and stated that the treatment was for pressure fatigue.  

The post-service private medical records indicate that the 
veteran was hospitalized for a cyclothymic disorder in 
January 1983.  She was noted to have been hospitalized for 
psychiatric treatment on five previous occasions.  She 
continued to receive psychiatric treatment through February 
1983.  

Private medical records dated in October 1986 include an 
assessment of a bipolar disorder.  

More recent private postservice medical records show that the 
veteran has continued to undergo treatment for a psychiatric 
disability.  She was noted to have a history of a bipolar 
disorder in November 1992, and March 1993 records include an 
assessment of a bipolar effective disorder.  

The veteran was afforded a private psychiatric evaluation in 
March 1995.  The diagnosis was a bipolar affective disorder, 
manic, and remote history of psychosomatic diseases.  There 
were also features of a schizotypal personality disorder.  

On the occasion of a hearing on appeal in May 1996, the 
veteran testified that she did experience some emotional 
problems prior to entering the military service.  She stated 
that she take psychotropic medications during that time.  In 
this regard, contentions were advanced to the effect that her 
pre-existing mental condition was aggravated by her period of 
military service.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
an acquired psychiatric disability.  There are indications 
that the veteran's psychiatric disability preexisted her 
entry into active service, and a history of preservice 
hospitalizations have been noted in the record.  However, 
there are no preservice medical records contained in the 
claims folder, and there is no medical opinion stating that 
the veteran's disability preexisted active service.  The 
history of preservice hospitalizations have all been obtained 
from the veteran, and a review of the rest of the personal 
history obtained from her demonstrates that she is not a 
reliable historian.  A veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  Her entrance examination showed that 
the psychiatric evaluation was normal.  Service medical 
records then reveal that the veteran was hospitalized for 
chronic paranoid schizophrenia.  Postservice private medical 
records have indicated that she continued to receive 
treatment for a psychiatric disability after discharge from 
service, and show treatment in 1983, 1986, and into the 
1990's.  Therefore, as there is evidence of treatment for a 
chronic disability during service, and evidence of continued 
impairment from this disability, the veteran's claim is well 
grounded.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disability will be further addressed 
in the remand section at the end of this decision. 

II. Back Disability

The record includes X-ray evidence of arthritis of the spine.  
If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

A review of the service medical records shows that the 
February 1981 entrance examination was negative for a back 
disability.  A Report of Medical History was also negative 
for recurrent back pain.  

Records from April 7, 1981, show that the veteran was treated 
for complaints of back pain.  She indicated that she had 
injured her back on March 24, 1981, and she reported mid back 
pain since that time.  She related that the injury had 
occurred when she was bending over to dust.  She stated that 
she had sustained a coccygeal fracture in September 1980.  On 
examination, there was numbness down the right anterior 
thigh.  However, her posture and trunk motions were within 
normal limits.  The assessment was mechanical mid back pain.  

The veteran underwent a physical examination prior to 
discharge.  An examination of the spine was normal.  On a 
Report of Medical History obtained on April 9, 1981, the 
veteran denied a history of recurrent back pain, and a back 
disability was not noted in the physician's summary.  

The postservice medical records include a letter by a private 
physician dated April 1983.  Therein, it is indicated that 
the veteran had recently been examined for complaints of pain 
of her low back and snapping of both hips.  She had a 15 year 
history of back pain, with exacerbations and remissions.  The 
doctor opined that the veteran had chronic myofibrositis.  

Private treatment records from May 1993 show that the veteran 
had fallen twice in the past three days.  The assessment was 
minor lumbar strain.  

Additional private medical records show that the veteran was 
treated for back pain in January 1994 and February 1994.  She 
stated that she had initially injured her back when she fell 
down some stairs in January 1992.  The assessment in January 
1994 was low back sprain/strain, and the assessment in 
February 1994 was chronic intermittent mechanical low back 
pain.  

Emergency room private medical records from May 1994 show 
that the veteran walked in with a pained expression on her 
face and stated that she had fallen on her back.  An X-ray 
study was negative for a fracture, but revealed degenerative 
arthritis.  The diagnosis was acute back strain, and 
degenerative arthritis of the spine.

Private medical records dated in September 1994 records 
include an assessment of chronic low back pain.  Additional 
September 1994 records note the history of the 1992 fall, and 
contain an assessment of lumbosacral sprain/strain, and 
degenerative arthritis of the left sacroiliac joint.  

Private medical records from April 1995 show that the veteran 
was seen for tenderness of the low back.  The assessment was 
low back strain.  Additional records from May 1995 continue 
to show back problems, and July 1995 records indicate that 
the veteran was experiencing back spasms.  Private treatment 
records from October 1995 show that the veteran related a 
history of a back injury in the military.  She had complained 
of chronic back pain since that time.  The assessment was 
chronic back pain.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for a chronic back disability.  The 
service medical records show that the veteran was seen on one 
occasion, April 7, 1981, for complaints of back pain which 
she related to an injury in March 1981.  The assessment was 
mechanical mid back pain.  However, a physical examination 
that was apparently conducted just two days later found that 
the veteran's spine was normal.  She denied a history of back 
pain on a Report of Medical History obtained at that time, 
and a back disability was not noted by the physician who both 
conducted the examination and completed the Report of Medical 
History.  The veteran has not submitted evidence that shows 
treatment for a chronic back disability during active 
service.  Therefore, postservice evidence of continuity of 
symptomatology must be obtained to establish a nexus between 
the veteran's current disability and the back pain for which 
she was treated during active service.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

The postservice records do not show continuity of 
symptomatology for treatment of back pain.  A private medical 
opinion from April 1983 contains a diagnosis of chronic 
myofibrositis.  The examiner does not relate this disability 
to active service, but does indicate that there was a 15-year 
history of this disability, which, if accurate, would 
indicate that the veteran's disability preexisted active 
service.  The next evidence of treatment for a back 
disability is not until May 1993.  These records show that 
the veteran had developed back pain after a recent fall.  
Additional private medical records dated subsequent to May 
1993 show continued treatment for a back disability, the 
onset of which was attributed to a fall in 1992.  Only the 
October 1995 records state that the veteran had a history of 
a back injury during active service, with continued back pain 
since that time.  At this juncture, the Board notes that bare 
transcription of lay history is not transformed into 
competent medical evidence, as required to make the veteran's 
claim well grounded, merely because the transcriber happens 
to be a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  While the service medical records do 
show treatment for back pain, the veteran has not submitted 
evidence of continued back pain since the treatment in active 
service, as private medical records are negative for 
treatment of the veteran's back disability between 1983 and 
1993.  The records from 1993 attribute the onset of the 
veteran's back pain to a fall in 1992.  The October 1995 
records do not contain a medical opinion relating the current 
back pain to active service.  The Board notes the veteran's 
sincere belief that her current back disability is related to 
the pain for which she was treated in service, but she is not 
a physician, and is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as there is no 
evidence of continuity of symptomatology for a back 
disability subsequent to discharge from active service, and 
no competent medical opinion relating the veteran's current 
back disability to the pain for which she was treated in 
active service, the veteran's claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. Gober, 
10 Vet. App. 488 (1997).  

In reaching this decision, the Board notes the veteran's May 
1996 testimony that she remained a military dependent for 
some time following discharge from service, and that she 
received treatment for a back disability at military bases 
within the first two years after discharge from service.  She 
added that these records might be under the name of her 
former husband.  However, attempts by the RO to obtain these 
records have apparently been unsuccessful.  Furthermore, the 
RO has contacted the veteran on at least two occasions to 
request help in obtaining these records, but there is no 
record to show that that she has responded.  Therefore, in 
the absence of further cooperation by the veteran, any duty 
to assist her in obtaining evidence that might possibly show 
her claim is well grounded has been met.  38 U.S.C.A. § 5103.  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disability, claimed as schizophrenia is 
well grounded.  To this extent only, the appeal is granted.

Entitlement to service connection for a back disability is 
denied as not well grounded.


REMAND

Because the claim of entitlement to service connection for 
schizophrenia is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, there is some evidence that the veteran's 
psychiatric disability preexisted active service.  If a 
disability is found to have preexisted active service, then 
service connection may still be granted if the disability was 
aggravated by active service.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.306(a).

The evidence indicates that the veteran was hospitalized on 
several occasions prior to service for treatment of a 
psychiatric disability.  In particular, a March 1995 private 
medical history shows treatment for psychiatric disabilities 
at Eastern State Hospital in Venita, Oklahoma, in 1969, at 
the Alaska Psychiatric Institute in Anchorage, Alaska, in 
1974, and at Providence Hospital in Anchorage, Alaska, in 
1979.  The records pertaining to these treatments have not 
been obtained.  The Board finds that these records would be 
useful in determining whether or not a disability preexisted 
active service and, if so, whether or not it was aggravated 
by active service.  

In addition, the record shows that the veteran has not been 
afforded a VA psychiatric examination in conjunction with her 
claim.  The Board believes that a VA examination and medical 
opinion would be useful in determining the nature and 
etiology of the veteran's current psychiatric disability, and 
in determining whether or not any preexisting disability 
increased in severity during active service.  

Therefore, in order to assist the veteran in the development 
of her claim, the Board remands this issue to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
disability both before and after 
discharge from active service.  After 
securing the necessary release, the RO 
should obtain any records not previously 
obtained and associate them with the 
claims folder.  In particular, an effort 
must be made to obtain records dated 1969 
from Eastern State Hospital in Venita, 
Oklahoma, records dated 1974 from the 
Alaska Psychiatric Institute in 
Anchorage, Alaska, and records dated 1979 
from Providence Hospital in Anchorage, 
Alaska.  

2.  After all of the requested records 
that are available have been obtained and 
associated with the claims folder, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of her disability.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination and review 
of the record, the examiner should 
attempt to express an opinion as to the 
following questions: 1) Did the veteran 
have a preexisting chronic psychiatric 
disability before entrance into active 
service?  2) If the veteran did have a 
preexisting chronic psychiatric 
disability, is it as likely as not that 
there was an increase in disability 
during active service?  If there was an 
increase, was this due to the natural 
progression of the disease?  3) If the 
veteran did not have a preexisting 
chronic psychiatric disability prior to 
entering active service, is it as likely 
as not that her current psychiatric 
disability is the same disability for 
which she was treated in active service?  
Please provide the reasons and bases for 
these opinions.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals





 



